277 F.2d 460
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GREATER ST. LOUIS BOWLING PROPRIETORS ASSOCIATION, INC., et al.
No. 16390.
United States Court of Appeals Eighth Circuit.
March 15, 1960.

Thomas J. McDermott, Assoc.  Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Washington, D.C. for petitioner.
William J. Becker, Clayton, Mo., Robert W. Kroening and Norman W. Armbruster, St. Louis, Mo., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.